DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 March 2022 has been entered.

Claim Status
Claims 2, 13-14, 22, 30-31 and 35 are cancelled.
Claims 37-38 are newly added.
Claims 1, 3-12, 15-21, 23-29, 32-34 and 36-38 are currently pending.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 June 2020.
Claims 1, 3-12, 15-21, 23-25, 32-34 and 36-38 are under examination herein.
Claims 1, 3-12, 15-21, 23-25, 32-34 and 36-38 are rejected.

Response to Amendment
The amendment filed on 28 March 2022 has been entered.  
Amendment of claims 1, 15 and 21 is acknowledged.  

Priority
	The instant application does not claim the benefit of priority. Therefore, the effective filing date of the invention is 21 August 2018. 
	
Drawings
The drawings filed on 21 August 2018 are accepted.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 15-21, 23-25, 32-34 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited.      
Claim 1 recites "A biological indicator for use with a sterilization process, comprising a carrier on which an inoculum is placed and dehydrated". As currently recited, it is unclear if the claim requires the inoculum and is merely describing the type of inoculum that can be placed on the carrier or if the claim requires the carrier and the inoculum. For examination purposes, it is interpreted that the claim requires the carrier and the inoculum are both present. 
Claims 3-12, 15-21, 23-25, 32-34 and 36-38 are dependent on claim 1 and are also rejected due to said dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12, 15-21, 23-25, 32-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yirava (US20170211035A1; 21 August 2018 IDS Document; previously cited) in view of Doyle (WO2016049311A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.

Regarding claim 1, Yirava teaches a biological indicator for use with a sterilization process, comprising: a carrier on which an inoculum is placed and dehydrated, the inoculum comprising a test organism in the form of bacterial spores, wherein the inoculum further comprises an effective amount of a carbohydrate to reduce the resistance of the biological indicator to the sterilization process (Yirava Claim 1; Claim 12; ¶ 49, lines 7-8: The test organisms may be dispensed and allowed to dry on the carrier).
Regarding claim 3, Yirava teaches the carrier comprises a porous material (Yirava Claim 2).
Regarding claim 4, Yirava teaches the carrier comprises a non-porous material (Yirava Claim 3).
Regarding claim 5, Yirava teaches the carrier comprises metal, glass, ceramic, plastic, cellulose, paper, or a combination of two or more thereof (Yirava Claim 4; Claim 7; Claim 8).
Regarding claim 6, Yirava teaches the carrier comprises an interior surface of a self-contained biological indicator (Yirava Claim 9; ¶ 40, lines 1-3: The carrier may comprise a surface in a compartment of an SCBI (self-contained biological indicator)).
Regarding claim 7, Yirava teaches the carrier comprises an interior surface of a first compartment of a self-contained biological indicator, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during the sterilization process, and the self-contained biological indicator further comprising a second compartment containing a recovery media, the second compartment being adapted to maintain the recovery media separate from the spores during the sterilization process, and the second compartment being adapted to permit the recovery media to contact the spores after the sterilization process is completed (Yirava Claim 9).
Regarding claim 8, Yirava teaches the carrier comprises a support positioned in a first compartment of a self-contained biological indicator, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during the sterilization process, and the self-contained biological indicator further comprising a second compartment containing a recovery media, the second compartment being adapted to maintain the recovery media separate from the spores during the sterilization process, and the second compartment being adapted to permit the recovery media to contact the spores after the sterilization process is completed (Yirava Claim 10).
Regarding claim 9, Yirava teaches the self-contained biological indicator is positioned in a test pack (Yirava Claim 11).
Regarding claim 10, Yirava teaches the spores are of the Bacillus or Clostridia genera (Yirava Claim 13).
Regarding claim 11, Yirava teaches the spores are Geobacillus stearothermophilus, Bacillus atrophaeus, Bacillus sphaericus, Bacillus anthracis, Bacillus pumilus, Bacillus coagulans, Clostridium sporogenes, Clostridium difficile, Clostridium botulinum, Bacillus subtilis globigii, Bacillus cereus, Bacillus circulans, or a mixture of two or more thereof (Yirava Claim 14).
Regarding claim 12, Yirava teaches the spores are Geobacillus stearothermophilus (Yirava Claim 15).
Regarding claim 16, Yirava teaches the carbohydrate comprises a saccharide (Yirava Claim 16).
Regarding claim 17, Yirava teaches the carbohydrate comprises a monosaccharide, disaccharide, oligosaccharide, or a mixture of two or more thereof (Yirava Claim 17).
Regarding claims 18 and 20, Yirava teaches the carbohydrate comprises xylose, glucose, fructose, galactose, arabinose, ribulose, mannose or a mixture of two or more thereof (Yirava Claim 18; ¶ 37, lines 10-12: The monosaccharides may include Xylose, glucose (dextrose), fructose, galactose, arabinose, ribulose, mannose, or a mixture of two or more thereof).
Regarding claim 19, Yirava teaches the carbohydrate comprises those, tetrose, pentose, hexose, heptose, octose, nonose, or a mixture of two or more thereof (Yirava Claim 20).
Regarding claim 21, Yirava in view of Doyle teaches the spores are Geobacillus stearothermophilus spores (Yirava Claim 15), the excipient is polyethylene glycol with a molecular weight in the range from about 4000 to about 12,000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons), and the carbohydrate is glucose (Yirava Claim 18; ¶ 37, lines 10-12: The monosaccharides may include Xylose, glucose (dextrose), fructose, galactose, arabinose, ribulose, mannose, or a mixture of two or more thereof).
Regarding claim 23, Yirava teaches the concentration of the spores in the inoculum is in the range from about 104 to about 108 cfu per milliliter (Yirava Claim 23; ¶ 48, lines 1-3: The carrier may be inoculated with an aqueous carbohydrate Solution containing a suspension of the test organisms; 9-12: The concentration of the test organism in the aqueous carbohydrate Solution may range from about 10 to about 10 colony forming units (cfu) per milliliter (ml), or from about 10 to about 107 cfu/ml).
Regarding claim 24, Yirava teaches the number of spores on the carrier is in the range from about 104 to about 108 cfu/mm2 (Yirava Claim 24).
Regarding claim 25, Yirava teaches the biological indicator has a D-value in the range from about 0.01 to about 5 minutes (Yirava Claim 25).
Regarding claim 34, Yirava teaches a higher concentration of the carbohydrate in the inoculum (0.001 M glucose ~ 0.18 mg/ml and 0.001 M xylose ~ 0.15 mg/ml) (Yirava Claim 22).
Regarding claim 36, Yirava teaches the biological indicator comprises a recovery media (growth media) separated from the spores and configured to be brought into contact with the spores after the sterilization process is complete (Yirava Claim 9).  
Regarding claim 37, Yirava discloses a microbial growth indicator, which changes color or native state, in the presence of viable test organisms may be used with the growth media. The use of these microbial growth indicators may result in a change in color in response to a phenomenon of microorganism growth, such as changes in pH, oxidation-reduction potentials, enzymatic activity, as well as other indications of growth (Yirava [61]). 
Yirava does not teach an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum as recited in claim 1, the excipient comprises polyethylene glycol having an average molecular weight from 4000 to 12000 g/mol as recited in claim 1, the polyethylene glycol has an average molecular weight from 6000 to 10000 g/mol as recited in claim 15 and the polyethylene glycol has an average molecular weight from 7000 to 9000 g/mol as recited in claim 38, or the concentration of the excipient as recited in claims 32-33.
Concerning claims 1 and 32-33, Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an anti-agglomerating agent [excipient as recited in claim 1], such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that decreases clumping and increases spore hydration [enhances recovery of the bacterial spores after dehydration] (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle further teaches an overlapping concentration of the excipient in the inoculum [as recited in claims 1 and 32-33] (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid).
Pertaining to claims 1, 15 and 38, Doyle teaches the excipient comprises polyethylene glycol that has an average molecular weight in the range from 4000 to 12,000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yirava's biological indicator to include an excipient, such as polyethylene glycol, as taught by Doyle, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle discloses a biological indicator comprising Geobacillus stearothermophilus spores that are similar to the biological indicator comprising Geobacillus stearothermophilus spores disclosed by Yirava; therefore, one of ordinary skill would reasonably expect Doyle's anti-agglomerating agent/excipient to work in Yirava's biological indicator. 
Routine optimization of the concentration of the carbohydrate in Yirava's biological indicator would have led to the claimed range recited in claim 34. A person of ordinary skill in the art would have found it obvious to optimize the concentration of the carbohydrate, because Yirava identifies the carbohydrate as a parameter to reduce the resistance of the specific biological indicator used in the sterilization process (Yirava ¶ 57-58, specifically ¶ 58, lines 4-8: The introduction of the carbohydrate to the biological indicator can be used to reduce the resistance of the biological indicator to steam sterilization. This allows for facilitated production of a biological indicator with a targeted reduced resistance to steam sterilization).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12, 15-21, 23-25, 32-34 and 36-38  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11 and 30-33 of copending Application No. 15/729,685 in view of Doyle (WO2016049311A1; previously cited) and Yirava (US20170211035A1; 21 August 2018 IDS Document; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Claim 1 of the copending application recites a biological indicator, comprising: a carrier; and a spore deposit on the carrier, wherein the carrier comprises a hydrophobic substrate, the spore deposit having a central region and a peripheral region, the central region comprising from about 70% to about 95% of the area of the spore deposit, the central region comprising spores residing in a single spore layer, and the peripheral region comprising spores residing in a stacked configuration, and wherein the spore deposit is formed by the deposition of 1 to about 10 liquid drops of an inoculum on the carrier, each drop having a volume in the range from about 10 to about 20 microliters; the inoculum comprising water and spores dispersed in the water, the inoculum having a concentration of spores in the range from 1 x 103 to about 1 x 105 colony forming units per microliter, the inoculum being dried on the carrier to form the spore deposit, wherein the inoculum forms a perimeter upon being deposited on the carrier, and prior to being dried the inoculum is spread to extend the perimeter; wherein the spore deposit has a total number of spores in the range from about 1 x 106 to about 1 x 108 colony forming units.  Claim 8 recites the biological indicator of claim 1 wherein the carrier comprises metal, glass, ceramics, plastic, or a combination of two or more thereof.  Claim 11 recites the biological indicator of claim 1 wherein the biological indicator is in a first compartment of an indicator device, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during a sterilization process; and the indicator device further comprises a second compartment containing a growth media, the second compartment being adapted to maintain the growth media separate from the spores during the sterilization process, and to permit the growth media to contact the spores after the sterilization process is completed. Claim 30 recites the biological indicator of claim 1 wherein the spores comprise bacterial spores. Claim 31 recites the biological indicator of claim 1 wherein the spores comprise spores. Claim 32 limits the biological indicator of claim 1 wherein the spores comprise spores of Geobacillus stearothermophilus, Bacillus atrophaeus, Bacillus sphaericus, Bacillus anthracis, Bacillus pumilus, Bacillus coagulans, Clostridium sporogenes, Clostridium difficile, Clostridium botulinum, Bacillus subtilis globigii, Bacillus cereus, Bacillus circulans, or a mixture of two or more thereof. Claim 33 recites the biological indicator of claim 1 wherein the spores comprise Geobacillus stearothermophilus spores.
Claims 1, 8, 11 and 30-33 of the copending application do not recite an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum, its concentration, or the excipient comprises polyethylene glycol having an average molecular weight in the range from 4000 to 12000 g/mol as recited in instant claims 1, 15, 32-33 and 38; an effective amount of a carbohydrate to reduce the resistance of the biological indicator to the sterilization process as recited in claim 1; the carrier comprises a porous material as recited in claim 3; a non-porous material as recited in claim 4; an interior surface of a self-contained biological indicator positioned in a test pack as recited in claim 9; the decimal reduction value of the biological indicator is 0.01-5 minutes as recited in claim 24; or the enzyme substrate in the recovery media to detect the presence of any enzymes produced by the spores as recited in claim 37.  
Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons). 
Yirava teaches a biological indicator comprising a carrier comprising a porous material, a non-porous material, and inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization (Yirava ¶ 5, lines 1-4: This invention relates to a biological indicator, comprising: a carrier inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization, Yirava Claim 2, Claim 3, Claim 22). Yirava teaches the self-contained biological indicator is positioned in a test pack (Yirava Claim 11). Yirava teaches the carbohydrate comprises glucose (Yirava Claim 16, Claim 17, Claim 18, Claim 20) and the biological indicator has a D-value in the range of 0.01 to 5 minutes (Yirava Claim 25). Yirava discloses a microbial growth indicator, which changes color or native state, in the presence of viable test organisms may be used with the growth media. The use of these microbial growth indicators may result in a change in color in response to a phenomenon of microorganism growth, such as changes in pH, oxidation-reduction potentials, enzymatic activity, as well as other indications of growth (Yirava [61]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator recited in claim 1 of the copending application to further comprise an excipient, as taught by Doyle, and a carbohydrate, as taught by Yirava, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results) and to modify the resistance of the spores to align with the designated sterilization method (Yirava ¶ 5, lines 4-7: This invention is advantageous for biological indicators wherein the test organisms exhibit resistance levels that are higher than desired for their anticipated end use). Doyle and Yirava disclose biological indicators comprising Geobacillus stearothermophilus spores that are similar to the biological indicator comprising Geobacillus stearothermophilus spores disclosed by the copending application; therefore, one of ordinary skill would reasonably expect Doyle's anti-agglomerating agent/excipient and Yirava's carbohydrate to work in the copending application's biological indicator. 
Routine optimization of the concentration of the carbohydrate would have led to the claimed range recited in instant claim 34. A person of ordinary skill in the art would have found it obvious to optimize the concentration of the carbohydrate, because Yirava identifies the carbohydrate as a parameter to reduce the resistance of the specific biological indicator used in the sterilization process (Yirava ¶ 57-58, specifically ¶ 58, lines 4-8: The introduction of the carbohydrate to the biological indicator can be used to reduce the resistance of the biological indicator to steam sterilization. This allows for facilitated production of a biological indicator with a targeted reduced resistance to steam sterilization).    
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-12, 15-21, 23-25, 32-34 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 13-18 of copending Application No. 15/729,691 in view of Doyle (WO2016049311A1; previously cited) and Yirava (US20170211035A1; 21 August 2018 IDS Document; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Claim 1 of the copending application recites a biological indicator, comprising: a carrier, wherein the carrier comprises a hydrophobic substrate; and a spore deposit on the carrier, wherein at least about 95% of the area of the spore deposit comprises spores residing in a single spore layer; wherein the spore deposit is derived from an inoculum comprising water, spores and a surfactant, wherein the surfactant is selected from polyethylene glycol tert-octylphenyl ether, polyethylene glycol sorbitan monooleate and polyethylene glycol sorbitan monolaurate, the concentration of the surfactant in the inoculum being in the range from 0.05 to 0.15% by weight, the spore deposit being formed by depositing one or more liquid droplets of the inoculum on the carrier and drying the inoculum to form the spore deposit, each liquid droplet having a volume in the range from about 10 to about 20 microliters. Claim 3 recites the biological indicator of claim 1 wherein the carrier comprises metal, glass, ceramics, plastic, or a combination of two or more thereof. Claim 13 recites the biological indicator of claim 1 wherein the spores comprise bacterial spores. Claim 14 recites the biological indicator of claim 1 wherein the spores comprise spores of the Bacillus or Clostridia genera. Claim 15 recites the biological indicator of claim 1 wherein the spores comprise spores of Geobacillus stearothermophilus, Bacillus atrophaeus, Bacillus sphaericus, Bacillus anthracis, Bacillus pumilus, Bacillus coagulans, Clostridium sporogenes, Clostridium difficile, Clostridium botulinum, Bacillus subtilis globigii, Bacillus cereus, Bacillus circulans, or a mixture of two or more thereof. Claim 16 recites the biological indicator of claim 1 wherein the spores comprise Geobacillus stearothermophilus spores. Claim 17 recites the biological indicator of claim 1 wherein the spore deposit has a total number of spores in the range from about 1 x 106 to about 1 x 108 colony forming units. Claim 18 recites the biological indicator of claim 1 wherein the concentration of spores in the inoculum is in the range from about 1 x 103 to about 1 x 106 colony forming units per microliter.
Claims 1, 3 and 13-18 of the copending application do not recite an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum, its concentration, or the excipient comprises polyethylene glycol having an average molecular weight in the range from 4000 to 12000 g/mol as recited in instant claims 1, 15, 32-33 and 38; an effective amount of a carbohydrate to reduce the resistance of the biological indicator to the sterilization process as recited in claim 1; the carrier comprises a porous material as recited in claim 3; a non-porous material as recited in claim 4; an interior surface of a self-contained biological indicator positioned in a test pack as recited in claim 9; the decimal reduction value of the biological indicator is 0.01-5 minutes as recited in claim 24; or the enzyme substrate in the recovery media to detect the presence of any enzymes produced by the spores as recited in claim 37.  
Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons). 
Yirava teaches a biological indicator comprising a carrier comprising a porous material, a non-porous material, and inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization (Yirava ¶ 5, lines 1-4: This invention relates to a biological indicator, comprising: a carrier inoculated with a test organism and an effective amount of a carbohydrate to reduce the resistance of the biological indicator to steam sterilization, Yirava Claim 2, Claim 3, Claim 22). Yirava teaches the self-contained biological indicator is positioned in a test pack and comprises a recovery media configured to be brought into contact with the spores after sterilization is complete (Yirava Claim 9, Claim 10, Claim 11). Yirava teaches the carbohydrate comprises glucose (Yirava Claim 16, Claim 17, Claim 18, Claim 20) and the biological indicator has a D-value in the range of 0.01 to 5 minutes (Yirava Claim 25). Yirava discloses a microbial growth indicator, which changes color or native state, in the presence of viable test organisms may be used with the growth media. The use of these microbial growth indicators may result in a change in color in response to a phenomenon of microorganism growth, such as changes in pH, oxidation-reduction potentials, enzymatic activity, as well as other indications of growth (Yirava [61]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator recited in claim 1 of the copending application to further comprise an excipient, as taught by Doyle, and a carbohydrate, as taught by Yirava, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results) and to modify the resistance of the spores to align with the designated sterilization method (Yirava ¶ 5, lines 4-7: This invention is advantageous for biological indicators wherein the test organisms exhibit resistance levels that are higher than desired for their anticipated end use). Doyle and Yirava disclose biological indicators comprising Geobacillus stearothermophilus spores that are similar to the biological indicator comprising Geobacillus stearothermophilus spores disclosed by the copending application; therefore, one of ordinary skill would reasonably expect Doyle's anti-agglomerating agent/excipient and Yirava's carbohydrate to work in the copending application's biological indicator. 
Routine optimization of the concentration of the carbohydrate would have led to the claimed range recited in instant claim 34. A person of ordinary skill in the art would have found it obvious to optimize the concentration of the carbohydrate, because Yirava identifies the carbohydrate as a parameter to reduce the resistance of the specific biological indicator used in the sterilization process (Yirava ¶ 57-58, specifically ¶ 58, lines 4-8: The introduction of the carbohydrate to the biological indicator can be used to reduce the resistance of the biological indicator to steam sterilization. This allows for facilitated production of a biological indicator with a targeted reduced resistance to steam sterilization).    
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-8, 10-12, 15-21, 23-24, 32-34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 40 and 43 of copending Application No. 15/005,182 in view of Doyle (WO2016049311A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Claim 1 of the copending application recites a self-contained biological indicator, comprising: an inoculated carrier comprising a dried deposit of test microorganisms, the test microorganisms being Geobacillus stearothermophilus spores, and an effective amount of a carbohydrate to reduce the resistance of the spores to steam during a steam sterilization process, the carrier being inoculated by depositing an aqueous solution containing the carbohydrate and the test microorganisms on the carrier and drying the solution to form the inoculated carrier, wherein the carbohydrate is xylose or dextrose, the molar concentration of the carbohydrate in the solution being in the range from about 0.1 M to about 1 M, and wherein the number of spores on the carrier is in the range from about 104 to about 107 cfu/rnrn2, the test microorganisms of the dried deposit having a reduced resistance to steam as compared to a dried deposit of the test microorganisms without the carbohydrate; wherein the carrier comprises an interior surface of a first compartment of the self-contained biological indicator, the first compartment being adapted to permit the test microorganisms to be brought into contact with steam during the steam sterilization process; and the self-contained biological indicator further comprising a second compartment containing a growth media, the second compartment being adapted to maintain the growth media separate from the test microorganisms during the steam sterilization process, and the second compartment being adapted to permit the growth media to contact the test microorganisms after the steam sterilization process is completed. Claim 40 recites the self-contained biological indicator of claim 1 wherein the concentration of the spores in the aqueous solution is in the range from about 104 to about 107 cfu per milliliter. Claim 43 recites the carbohydrate is xylose. 
Claims 1, 21, 40 and 43 of the copending application do not recite an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum, its concentration, or the excipient comprises polyethylene glycol having an average molecular weight in the range from 4000 to 12000 g/mol as recited in instant claims 1, 15, 32-33 and 38. 
Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results).  Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator recited in claim 1 of the copending application to further comprise an excipient, as taught by Doyle, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle discloses a biological indicator comprising Geobacillus stearothermophilus spores that is similar to the biological indicator comprising Geobacillus stearothermophilus spores disclosed by the copending application; therefore, one of ordinary skill would reasonably expect Doyle's anti-agglomerating agent/excipient to work in the copending application's biological indicator.
   This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-8, 10-12, 15-21, 23-24, 32-34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 26 and 32 of copending Application No. 15/908,846 in view of Doyle (WO2016049311A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Claim 23 of the copending application recites the process of claim 26 wherein the concentration of the test microorganisms in the aqueous solution is in the range from about 104 to about 107 cfu per milliliter. Claim 26 recites a steam sterilization process, comprising: exposing an article to be sterilized and a self-contained biological indicator to steam, wherein the self-contained biological indicator comprises an inoculated carrier comprising a dried deposit of test microorganism and an effective amount of a carbohydrate to reduce the resistance of the test microorganisms to steam, wherein the test organisms comprise Geobacillus stearothermophilus spores and the carbohydrate is xylose or dextrose, the carrier being inoculated by depositing an aqueous solution containing the carbohydrate and the test microorganisms on the carrier and drying the solution to form the inoculated carrier, the molar concentration of the carbohydrate in the aqueous solution being in the range from about 0.1 M to about 1 M, wherein the number of test organisms on the carrier is in the range from about 104 to about 107 cfu/mm2, the test microorganisms of the dried deposit having a reduced resistance to steam as compared to a dried deposit of the test microorganisms without the carbohydrate, wherein the carrier comprises one or more interior surfaces of a first compartment of the self-contained biological indicator, and wherein the self-contained biological indicator further comprises a second compartment containing a liquid media, contacting the test microorganisms directly with steam during the steam sterilization process, maintaining the liquid media separate from the test organism during the steam sterilization process, contacting the test microorganisms with the liquid media after the steam sterilization process is completed, and incubating the test microorganisms in the presence of the liquid media to determine whether the sterilization process is effective. Claim 32 recites the process of claim 26 wherein the carbohydrate is xylose. 
Claim 23, 26 and 32 of the copending application do not recite an excipient to enhance recovery of the bacterial spores from the dehydrated inoculum, its concentration, or the excipient comprises polyethylene glycol having an average molecular weight in the range from 4000 to 12000 g/mol as recited in instant claims 1, 15, 32-33 and 38. 
Doyle teaches a self-contained biological indicator comprising Geobacillus stearothermophilus spores and an excipient (anti-agglomerating agent), such as polyethylene glycol (Doyle Claim 16; Claim 15; Claim 21) that enhances recovery of the bacterial spores after dehydration (decreases clumping and increases spore hydration) (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results).  Doyle further teaches an overlapping concentration of the excipient in the inoculum (1.0% w/v = 10 mg/ml) (Doyle ¶ 61, lines 7-10: In some embodiments, the carrier comprises polyethylene glycol in w/w, w/v or vv. In some embodiments, the carrier is inoculate with 0.5% polyethylene glycol and 99.5% sterile fluid; 1.0% polyethylene glycol and 99.0% sterile fluid; 2.0% polyethylene glycol and 98.0% sterile fluid; or 5.0% polyethylene glycol and 95.0% sterile fluid). Doyle further teaches the excipient comprises polyethylene glycol that has an average molecular weight from 4000 to 12000 grams per mole (Doyle ¶ 61, lines 1-2: In some embodiments, the humectant, anti-agglomerating agent or surfactant comprises polyethylene glycol; ¶ 62, lines 1-2: polyethylene glycol has a molecular weight from about 200 to about 10,000 Daltons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of the biological indicator recited in claim 1 of the copending application to further comprise an excipient, as taught by Doyle, to prevent spore agglomeration and potential false positive sterilization results (Doyle ¶ 13, lines 1-4: Sterilization compositions and methods are provided that comprise at least one of a humectant, anti-agglomerating agent or surfactant disposed onto a carrier of a biological indicator, which decreases the clumping of spores and increases spore hydration, thereby increasing sterilization penetration into the spores to reduce false positive sterilization results). Doyle discloses a biological indicator comprising Geobacillus stearothermophilus spores that is similar to the biological indicator comprising Geobacillus stearothermophilus spores disclosed by the copending application; therefore, one of ordinary skill would reasonably expect Doyle's anti-agglomerating agent/excipient to work in the copending application's biological indicator.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive.  
Applicant traversed the rejection of amended Claim 1 under 35 U.S.C. 103 over Yirava in view of Doyle by arguing the claimed subject matter provides unexpected results of recovery of bacterial spores from the dehydrated inoculum due to inclusion of excipient, PEG 8000 (Arguments Pg. 8, specifically [4]). 
Contrary to Applicant's allegations of unexpected results, the inclusion of Doyle's polyethylene glycol in Yirava's biological indicator would result in the expected property of increased recovery of bacterial spores from the dehydrated inoculum. Doyle discloses the carrier is inoculated with an anti-agglomerating agent comprising glycerol and/or polyethylene glycol. The anti-agglomerating agent reduces the microorganisms from agglomerating together and thereby increases the surface area that the sterilant has to contact the microorganism (Doyle [64]). Doyle further discloses surfactants ([40]: compounds that lower surface tension between two liquids or between a liquid and a solid) and/or dispersants may be used with polyethylene glycol (Doyle [42]). As evidenced by Doyle at [40], [42] and [64], the inclusion of polyethylene glycol would enhance surfactants to break up surface tension and its anti-agglomerating effect would also increase the available surface area of the microorganisms, thereby leading to a higher recovery of available microorganisms. 

Applicant further argues one of ordinary skill would elect a lower molecular weight polyethylene glycol based on the teachings of Doyle at [62] (Arguments Pg. 9, [1]).
Doyle [62] discloses a range of molecular weight of polyethylene glycol from 200 to 10,000 Daltons. While Doyle discloses an embodiment of about 200 to about 600 Daltons, Doyle also discloses a range from about 1000 to about 4000 Daltons that overlaps with the range recited in instant claim 1, and further discloses values between the range of 200 to 10,000 Daltons. Doyle does not exemplify a preference of lower molecular weights, but merely discloses multiple embodiments. As the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 

Regarding the nonstatutory double patenting rejections, Applicant deferred filing any terminal disclaimer pending consideration of the amendments and arguments (Arguments Pg. 9, Section II). 
This argument is not persuasive for the same reasons discussed above. The nonstatutory double patenting rejections have been maintained and modified as necessitated by amendment. 

Applicant argues newly added claims 37 and 38 depend from claim 1 and are distinguished from the prior art for the same reasons set forth (Arguments Pg. 9, Section III). 
This argument is not persuasive for the same reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631